\o oo ~ ON Nn Oo tN —

NO NHN DN BRD ND RD ND OO eee ea ea ee
Nn A FF WD NY KFH DOD OO ID KH HA BRB WW WB KY OC

Case 2:17-cr-00012-RSL Document 8-1 Filed 07/24/19 Page 1 of1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR17-012-RSL
)
Plaintiff, )
) (PROPOSED) ORDER GRANTING
Vv. ) SECOND MOTION TO STAY
) APPOINTMENT OF COUNSEL
SHANE DAVID LATTA, )
)
Defendant. )
)

 

 

 

THIS COURT has considered the second motion filed by Shane Latta to stay the
appointment of counsel until November 2019.

The motion is GRANTED. The appointment of counsel is now stayed until
November 4, 2019. It is further ordered that any amount that Mr. Latta has paid to the
Court clerk be held and re-applied at that time.

DATED this AST aay of July 2019.

MS Corwk

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Christopher Sanders
Assistant Federal Public Defender

FEDERAL PUBLIC DEFENDER
ORDER TO STAY APPOINTMENT 1601 Fifth Avenue, Suite 700
OF COUNSEL Seattle, Washington 98101

(Shane Latta, CR17-012-RSL) - 1 (206) 553-1100

 
